PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/001,546
Filing Date: 6 Jun 2018
Appellant(s): Smith, Justin



__________________
Sean K. Enos
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 25, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
It is noted that the argument for every rejection in the appeal brief states that claim 2 is cancelled. It is unclear when appellant believes this occurred. The January 7, 2021 amendment immediately prior to the final on appeal listed claim 2 as pending. The August 23, 2021 after final amendment (which was not entered) also listed claim 2 as pending and the remarks of that paper begin, “Claims 1-3 and 6 are pending in this application.”

(2) Response to Argument
A. FOA in view of Papousek
	Appellant states that the use of Papousek’s two piece nut for the one piece nut of FOA is not a simple substitution, as the claimed first nut member, second nut member, first spring and second spring are not independent of each other. In Papousek, the first and second nut members must work together to form a nut, and the two springs of FOA combine to form a controllable, changeable spring constant. This is not seen to make the substitution untenable or non-obvious. Appellant states that claim 1 requires, “the first and second nut members are coupled around a shock without disassembling the shock.” Followed by, “This is not possible in FOA.” As stated throughout the prosecution, Papousek is relied upon to teach a two part nut that can be assembled around a cylinder, such as a shock. The two part nut of Papousek can be coupled around a shock without disassembling the shock. Appellant argues that the spring system of FOA is different than the coiled spring of Papousek. This is not argued. FOA disclosed the two spring system with a nut to change the spring characteristics. Replacing the 
	Appellant states that there is no connector between the first and second nut parts of FOA. The examiner also agrees with this statement. In the proposed combination, the nut of FOA is being replaced with the two part nut of Papousek, which also shows connectors between the first and second nut parts, so the nut parts can be assembled together. Appellant states that the references are combinable only with the aid of hindsight reconstruction. The examiner disagrees. Beginning on line 5 of column 2, Papousek states that the prior art does not permit ready addition of the spring to a shock absorber after manufacture of such shock absorber. An ordinary practitioner in the art looking to overcome these problems would be led to Papousek and the disclosure of “a shock absorber having a coiled spring concentrically aligned therewith is presented which permits ready and simple, yet strong, attachment of the coiled spring to the shock absorber” (column 3, lines 21-25). The reference continues that the configuration may be readily adjusted. FOA teaches a multiple spring system with a stop ring to control the overall spring constant. An ordinary practitioner in the art, desiring to make the multi-spring system easier to produce would be led by the above statements of Papousek to use a multi-piece nut to provide a ready and simple connection that can be added outside the factory and is still easily adjustable. 
	Similar to the above arguments, appellant further argues that Papousek does not show a spring divider separating the first and second spring. This is because FOA is relied upon to show this feature. The spring divider of FOA would stop when it hits the easily attached two-piece nut of Papousek, just as it would when it hits the stop ring of FOA which the nut of Papousek has replaced. The paragraph spanning the end of column 6 and the beginning of column 7 of Papousek describe the connector 17, formed by halves 20 and 21 having internal threads. While the two-piece nut of Papousek is designed to contact the spring, it was well within the scope the scope of the ordinary practitioner at the time of invention to realize that the 
	As stated in the July 7, 2020 Office action, the declaration shows sales growth in sales of multi-piece nut and coil spring kit sales, but does not adequately match the claimed limitations to the product sold or eliminate other reasons for growth such as advertising or growth of the market segment in general. These issues have not been addressed in subsequent responses. 

B. Pirate in view of Papousek
The device disclosed in the Pirate 4X4 reference is seen as very close in structure and function to the FOA reference discussed above. The following discussion is largely repeating arguments made above. 
Appellant states that the use of Papousek’s two piece nut for the one piece nut of Pirate is not a simple substitution, as the claimed first nut member, second nut member, first spring and second spring are not independent of each other. In Papousek, the first and second nut members must work together to form a nut, and the two springs of Pirate combine to form a controllable, changeable spring constant. This is not seen to make the substitution untenable or non-obvious. Appellant states that claim 1 requires, “the first and second nut members are coupled around a shock without disassembling the shock.” Followed by, “This is not possible in Pirate.” As stated throughout the prosecution, Papousek is relied upon to teach a two part nut that can be assembled around a cylinder, such as a shock. The two part nut of Papousek can be coupled around a shock without disassembling the shock. Appellant argues that the spring system of Pirate is different than the coiled spring of Papousek. This is not argued. Pirate disclosed the two spring system with a nut to change the spring characteristics. Replacing the nut of Pirate with a two part nut as taught by Papousek provides the claimed invention with the same relationship between the claimed elements. 

	Similar to the above arguments, appellant further argues that Papousek does not show a spring divider separating the first and second spring. This is because Pirate is relied upon to show this feature. The spring divider of Pirate would stop when it contacts the easily attached two-piece nut of Papousek, just as it would when it hits the one piece stop nut of Pirate which the nut of Papousek has replaced. The paragraph spanning the end of column 6 and the beginning of column 7 of Papousek describe the connector 17, formed by halves 20 and 21 having internal threads. While the two-piece nut of Papousek is designed to contact the spring, it was well within the scope the scope of the ordinary practitioner at the time of invention to realize that the two-part nut could be used to make assembly easier (as taught by Papousek) while not having the nut directly contact the springs (as taught by Pirate’s stop ring). 


C. Fox in view of Papousek
The device disclosed in the Fox reference is seen as very close in structure and function to the FOA and Pirate references discussed above. The following discussion is largely repeating arguments made above. 
Appellant states that the use of Papousek’s two piece nut for the one piece crossover ring of Fox is not a simple substitution, as the claimed first nut member, second nut member, first spring and second spring are not independent of each other. In Papousek, the first and second nut members must work together to form a nut, and the two springs of Fox combine to form a controllable, changeable spring constant. This is not seen to make the substitution untenable or non-obvious. Appellant states that claim 1 requires, “the first and second nut members are coupled around a shock without disassembling the shock.” Followed by, “This is not possible in Fox”. As stated throughout the prosecution, Papousek is relied upon to teach a two part nut that can be assembled around a cylinder, such as a shock. The two part nut of Papousek can be coupled around a shock without disassembling the shock. Appellant argues that the spring system of Fox is different than the coiled spring of Papousek. This is not argued. Fox disclosed the two spring system with a nut to change the spring characteristics. Replacing the crossover ring of Fox with a two part nut as taught by Papousek provides the claimed invention with the same relationship between the claimed elements. 
	Appellant states that there is no connector between the first and second nut parts of Fox. The examiner also agrees with this statement (no connector, as the nut is one piece). In the 
	Similar to the above arguments, appellant further argues that Papousek does not show a spring divider separating the first and second spring. This is because Fox is relied upon to show this feature. The spring divider of Pirate would stop when it contacts the easily attached two-piece nut of Papousek, just as it would when it hits the one piece stop nut of Pirate which the nut of Papousek has replaced. The paragraph spanning the end of column 6 and the beginning of column 7 of Papousek describe the connector 17, formed by halves 20 and 21 having internal threads. While the two-piece nut of Papousek is designed to contact the spring, it was well within the scope the scope of the ordinary practitioner at the time of invention to realize that the two-part nut could be used to make assembly easier (as taught by Papousek) while not having the nut directly contact the springs (as taught by Fox’s crossover ring). 


D. Papousek in view of Schroeder
	Similar to the above three rejections, appellant argues that the combination of Papousek's two part nut and Schroeder’s two spring system is not a simple substitution of one known equivalent element for another. Appellant states that the spring systems of Schroeder are different than the coiled spring of Papousek. This is not argued. Papousek’s single spring is connected to a two part nut which can easily be attached to a shock and can be quickly adjusted. Schroeder shows a threaded spring divider (ring 22 of coupler 32) which can be quickly adjusted to control the relative distances traveled by the two springs, but the spring divider cannot be quickly attached to the shock absorber. An ordinary practitioner in the art at the time of applicant’s invention would have realized that the two spring system of Schroeder could be used in Papousek without attaching one of the springs to the two part nut to derive a system that can easily be attached to a shock absorber, provide a system that controls the relative distance traveled by a two springs to control the overall ride and still be easily manipulated to change the relative distances traveled by the two springs. 
	Schroeder does not disclose a connector for a two part nut, as the nut in Schroeder is only one part. The two part nut of Papousek is connected by a connector 24. While Papousek attaches a single spring to the two part nut, Schroeder teaches (in paragraph 36) that a two spring system can be readily modified to adjust the travel distance of the first relatively soft spring. Such a statement makes the switching of Papousek into a two-spring system obvious without the use of hindsight.   

Appellant states that the references do not overcome the deficiencies found in each other. All of applicant’s arguments state that one of the references does not show a particular feature, while the rejection establishes that the feature is shown by the other reference. A reference lacking a particular feature is not seen as teaching away from a combination, it is seen as a reason for an obviousness rejection instead of an anticipation rejection. The multi-piece nut of Papousek are coupled together around a shock with the shock extending through the central aperture and engaging the treads on the internal surface of the multi-piece nut. Appellant states (in the middle paragraph of page 21), “The location of the spring divider doesn’t change”. This is contradicted by paragraph 67 of Schroeder, “The exact position of the ring 22 of the coupler 31 of the assembly 30 as it is engaged on the non-round shaped shaft 8 changes the combination of spring compression characteristics.” See also paragraph 71, “the coupler 32 travels up the threaded bolt 31 allowing the first spring to compress.” Figures 3 and 4 show the coupler in different positions. 
As stated in the July 7, 2020 Office action, the declaration shows sales growth in sales of multi-piece nut and coil spring kit sales, but does not adequately match the claimed limitations to the product sold or eliminate other reasons for growth such as advertising or growth of the market segment in general. These issues have not been addressed in subsequent responses.
The cited prior art clearly establishes that two spring systems with the distance traveled by the respective springs controlled by a threaded stop that is contacted by a spring divider between the springs was known, as was the use of a two part nut that can be attached to threads on the outer surface of a shock absorber to control the spring characteristics of a spring outside the shock. Changing one threaded fastener for another when both are disclosed to 
No separate arguments have been provided for dependent claims 2 (stated in the remarks as cancelled), 3 and 6. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees:
/Joseph A. Kaufman/  
Reexamination Specialist
Art Unit 3993

/E.D.L/SPRS, Art Unit 3993 

                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.